DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both “an obverse side 58” and “a profile 58” in Paragraph [0034] and Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3, 7-10, and 16 are objected to because of the following informalities: 
In claim 2, line 8, “the bracelet” should either read --the storage bracelet-- or --the bracelet assembly-- to avoid improper antecedent basis.  
In claims 2, 3, 7, and 8, “the first end” and “the second end” corresponding to the electronic storage assembly should be distinguished from “the first end” and “the second end” corresponding to the compartment. For example, Examiner recommends changing “the first end” and “the second end” corresponding to the compartment to --the first compartment end-- and --the second compartment end--.
In claim 9, lines 1, “the body” should read --the resilient body-- to avoid improper antecedent basis.
In claim 10, line 1, “the electrical connector” does not have proper antecedent basis. For the purposes of examination, “the electrical connector” with be interpreted as --an electrical connector of the electronic storage assembly--.
In claim 16, line 2, “a storage bracelet” should read --the storage bracelet-- to avoid improper antecedent basis with “a storage bracelet” introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 9 recites the broad recitation “an ingress protection classification about the electronic connector of IP63”, and the claim also recites “preferably IP67, more preferably IP68” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. (See MPEP § 2173.05(c), where "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius" has been held to be indefinite.) For the purposes of examination, the narrower range will be interpreted as merely exemplary language. 
In the present instance, claim 12 recites the broad recitation “[a] hardness from about 10 to less than or equal to about 75”, and the claim also recites “preferably from about 45 to about 60” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. (See MPEP § 2173.05(c), where "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius" has been held to be indefinite.) For the purposes of examination, the narrower range will be interpreted as merely exemplary language. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambosek (US Publication No. 2007/0066088).
Regarding claim 1, Rambosek discloses (in Figures 1-4) a storage bracelet (data storage device 20) comprising: an electronic storage assembly (memory device assembly 24) releasably engagable with an underside (second major surface 34) of a bracelet assembly (continuous band 22) that is adapted to be secured about an appendage (Claim 9, continuous band flexing over the wrist of a user), wherein the electronic storage assembly (24) is not removable from the bracelet assembly (22) while the bracelet assembly (22) is secured about the appendage (Figures 1-2, memory device assembly 24 not being removable through access window 36 while continuous band 22 is on the wrist of a user, because access window 36 would be blocked by the wrist of the user).
Regarding claim 11, Rambosek discloses the storage bracelet of claim 1, and further discloses where the storage bracelet (20) consisting essentially of the electronic storage assembly (24) and the bracelet assembly (22) (Paragraph [0017], “The data storage device 20 includes a continuous band 22 and a memory device assembly 24 disposed within the continuous band 22”).
Regarding claim 12 (as best understood), Rambosek discloses the storage bracelet of claim 1, further comprising a rubber having a Shore A hardness from about 10 to less than or equal to about 75, preferably from about 45 to about 60, when determined according to ASTM D2240 or an equivalent thereof (Paragraph [0055], continuous band 22 being comprised of a silicone rubber having a Shore A hardness of approximately 44).
Regarding claim 13, Rambosek discloses the storage bracelet of claim 12, wherein the rubber comprises a polysiloxane (Paragraphs [0021] and [0055], continuous band 22 being comprised of silicone rubber).
Regarding claim 14, Rambosek discloses the storage bracelet of claim 1, further comprising one or more records (Paragraph [0040], memory device assembly 24 storing “retrievable data” for subsequent access and use) stored on the electronic storage assembly (24) in computer readable format (Claim 13 and Paragraphs [0006], [0039], stored state being retrieved by an electronic device, such as a computer).
Regarding claim 16, Rambosek discloses a method comprising: providing the storage bracelet (data storage device 20, comprised of continuous band 22 and memory device 24) according to claim 1; disengaging the electronic storage assembly (24) from the bracelet assembly (22) (Paragraph [0033], 24 being removed from 22); electronically storing a personal record (Paragraph [0040], “retrievable data”) on the electronic storage assembly (24) (Paragraph [0040], 24 storing retrievable state for subsequent access and use); engaging the electronic storage assembly (24) with the bracelet assembly (22) (Paragraph [0020], 24 being interested into 22 through access window 36); and securing the storage bracelet (comprised of 22 and 24) about an appendage (Claims 9, continuous band flexing onto the wrist of a user) (see also Claims 13-20).
Regarding claim 17, Rambosek discloses the method of claim 16, further comprising removing the storage bracelet (20) from the appendage (Claim 17, continuous band and memory device being removed from the wrist of a user); disengaging the electronic storage assembly from the bracelet assembly (Claim 19 and Paragraph [0033], 24 being removed from 22); and electronically retrieving the personal record (Paragraph [0040], “retrievable data”) stored on the electronic storage assembly (Paragraphs [0033] and [0039]-[0040], 24 storing data retrievable when plugged into a computer/other electronic devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rambosek (US Publication No. 2007/0066088) in view of Zhang (US Publication No. 2016/0021771) and Chou (US Publication No. 2008/0041898).
Regarding claim 2, Rambosek discloses the storage bracelet of claim 1, wherein the electronic storage assembly (memory device assembly 24) comprises: a first end (Figure 3, adjacent open data port 62) spaced from a second end (Figure 3, adjacent board side end 60), the first end (adjacent 62) comprising an electronic connector (Figures 3-4, open data port 62) of an electronic storage device (memory chip 56) in electrical communication with an electronic memory assembly (circuit board 50); 
the bracelet assembly (22) comprising an elongated, resilient body (Paragraphs [0018]-[0021], housing 25 of 22, where 22 is comprised of a silicone rubber material) having a continuous strap (band portion of 22) extending away from either end (either end of 25) for securing the bracelet assembly (22) about the appendage (Claim 9, continuous band flexing over the wrist of a user); 
a compartment (internal housing recess 26) formed into the underside (Figures 1-2, through access window 36 on second major surface 34) of the resilient body (25) having a first end (Figures 2-3, end of 26 accommodating connector 62) dimensioned and arranged to receive and releasably engage (see Paragraph [0019]) at least a portion of the first end (Figure 2, adjacent 62) of the electronic storage assembly (24), and a second end (Figures 2-3, end of 26 accommodating board side 60) of comprising a slot (assess window 36) arranged to releasably engage (see Paragraph [0019]) the second end (adjacent board side 60) of the electronic storage assembly (24); 
the resilient body (25) comprising resilience to bend toward an obverse side (major surface 32 of 25) to separate the first and second ends of the compartment (left and right ends of 26) for insertion and removal (see Paragraphs [0019]-[0020]) of the electronic storage assembly (24) from the bracelet assembly (22) (Figure 1 and Paragraphs [0019]-[0020], memory device 24 being removed from internal housing recess 26 when housing 25 is flexed about hinge 44 toward first major surface 32).
Rambosek does not disclose the bracelet assembly having straps extending away from either end which terminate in a cooperative closure assembly for securing the bracelet about the appendage; the second end [of the electronic storage assembly] comprising a locking tab extending away therefrom; and a second end [of the compartment] comprising a slot arranged to releasably engage the locking tab of the second end of the electronic storage assembly
Zhang teaches a bracelet assembly (main body 310) having straps (straps 312 and 313) extending away from either end (see Figure 3) which terminate in a cooperative closure assembly (Figure 3 and Paragraph [0029]-[0030], comprised of buckle 320, holes 312a, and annular structure 312b) for securing the bracelet assembly (310) about the appendage (Paragraphs [0028]-[0031], wrist of user). 
Chou teaches an electronic storage assembly (portable electronic device 3) comprising a first end (adjacent terminal portion 31) and a second end (opposite 31), the first end (adjacent 31) comprising an electrical connector (31) and the second end (opposite 31) comprising a locking tab (coupling part 23) extending away therefrom (see Figure 4-5); wherein a second end (Figure 2 and 4, closed trench 122 of 12) of a compartment (comprised of closed trenches 112 and 122), the second end (122) of comprising a slot (coupling part 113) arranged to releasably engage the locking tab (23) of the second end (opposite 31) of the electronic storage assembly (3) (see also Paragraphs [0019]-[0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the band of Zhang for the continuous band portion of Rambosek and combined the locking tab and slot of Chou to the electronic assembly and compartment of Rambosek. Substituting the continuous band for the straps of Zhang would have allowed the bracelet to comfortably fit a wider range of wrist thicknesses. Combining the locking tab and slot of Chou would have helped firmly secure the electronic device assembly in the compartment (see Paragraph [0023] in Chou).      
Regarding claim 3, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 2, and further teaches (in Chou) wherein the engagement of the first end (adjacent coupling head 12) of the compartment (Figure 2, comprised of trenches 112 and 122) with at least a portion of the first end (Figures 4-5, adjacent terminal portion 31 of electronic device 3) of the electronic storage assembly (3) forms a water-resistant seal therebetween (Paragraphs [0024], tapered surface 124 creating a water tight fit for 31 of 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the compartment of Rambosek as previously modified by Ting to include the tapered end of Ting. Doing so would have protected the electronic device assembly by prevented water from entering and destroying the electronic device (see Paragraph [0003] and [0024] in Ting).
Regarding claim 4, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 2, and further teaches wherein the electronic storage assembly (24 in Rambosek), when engaged with the bracelet assembly (22 in Rambosek), is flush with a profile of the resilient body (Figure 4, 24 being flush with the inner profile of the compartment 26 of the resilient body 25; see also Figures 1 and 5). 
Regarding claim 5, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 2, and further teaches (in Rambosek) wherein the electronic storage device (24 in Rambosek) comprises a USB storage device (Figure 3 and claim 4, 24 including open data port 62, where open data port is a USB data port), a lightning storage device, a thunderbolt storage device, or a combination thereof.
Regarding claim 6, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 2, and further teaches (in Zhang) wherein a first strap (first wrist band part 312) comprises a plurality of sizing holes (fixed holes 312a) disposed therethrough, and terminates in an opening (annular structure 312b) through which an end of the second strap (end of second wrist band part 313) is disposable through, and wherein the end of the second strap (end of 313) comprises an engagement pin (wrist band buckle 320) having a bulbus head (engaging head of 320), sized to be disposable through (see Paragraph [0030]), and to frictionally engage with one or more of the sizing holes (312a) disposed through the 10first strap (312) (see Paragraphs [0028]-[0030] and Figure 3).
Regarding claim 7, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 2, and further teaches (in Rambosek) wherein the first end (adjacent 62) of the electronic storage assembly (24) is at least partially formed by a male portion (open data port 62) of the electronic storage device (24) comprising the electronic connector (Claim 4, open data port being a USB connector), suitable for insertion into a corresponding female port of a computer (Paragraph [0006], USB port being insertable into a computer data port).
Regarding claim 8, Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 7, and further teaches (in Rambosek) wherein the second end (opposite 62) of the electronic storage assembly (24) is formed from a protective cover (case 52) releasably and sealing engagable about an end (adjacent circuit board 50) of the electronic storage device (24) located opposite the electronic connector (62) (Paragraph [0032], case 52 being coupled to circuit board 50, where 52 “houses and protects” 50), and further comprising the locking tab (23 in Zhang) extending away therefrom (see Figure 4-5 in Zhang).
Regarding claim 9 (as best understood), Rambosek in view of Zhang and Chou teaches the storage bracelet of claim 8, wherein the resilient body (25 Rambosek, including chamber 26 of Rambosek as modified by Chou) and a portion of the electronic storage assembly (24) form a water resistant enclosure (22 of Rambosek being made of a rubber silicone material) in which the electronic storage device (24) is at least partially located, wherein the resilient body (25 in Rambosek) protects the electronic storage assembly (24) from dust and debris (see Paragraph [0023]). 
Chou also teaches forming a water resistant enclosure (Figure 5 and Paragraph [0026], space within coupling part 11 being waterproof through engagement between retaining part 24 and coupling part 123) in which the electronic storage device (3) is at least partially located.
While it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the retaining part and coupling part of Chou to the electronic storage assembly and compartment of Rambosek as previously modified by Zhang and Chou with the motivation to create a waterproof seal between the connector and the compartment (see Paragraph [0026] in Chou), neither Rambosek nor Chou explicitly teach having an ingress protection classification about the electronic connector of IP63, preferably IP67, more preferably IP68, when determined according to IEC standard 60529, or an equivalent thereof.
However, because the storage bracelet of claimed invention has similar structure and proportion to the storage bracelet of Rambosek as modified by Zhang and Chou, the limitation “having an ingress protection classification about the electronic connector of IP63, preferably IP67, more preferably IP68, when determined according to IEC standard 60529, or an equivalent thereof” is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of water resistance because establishing an IP rating of IP63 would have protected the device from dust ingress and indirect water spray. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rambosek (US Publication No. 2007/0066088) in view of Yang (US Publication No. 2004/0038592).
Regarding claim 10, Rambosek discloses the storage bracelet of claim 1, and further discloses wherein an electrical connector (open data port 62) of the electronic storage assembly (24) comprises a USB connector (Figures 3-4 and claim 4, open data port being a USB data port), but does not explicitly state wherein the electrical connector comprises a USB-A format, a USB-mini format, a USB-micro format, a USB-C format, or a lightning connector format.
However, Yang discloses an electronic storage assembly (Figure 2, comprised of mobile storage device 2 and interconnector 3) comprising an electronic connector (USB interfaces 33A, 33B, and 33M), wherein the electronic connector comprises a USB-A format (Paragraph [0021], 33A being USB-A interface) or USB-mini format (Paragraph [0021], 33M being a USB mini interface). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the electronic storage assembly of Rambosek to include the modular interfaces of Yang, which include the USB-A and USB-mini type interfaces. Doing so would have increased the modularity of the electronic storage device, allowing the device to interface with a wider range of devices (see Paragraph [0006] in Yang). 
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rambosek (US Publication No. 2007/0066088) in view of Roberts (US Publication No. 2013/0332747).
Regarding claim 15, Rambosek discloses the storage bracelet of claim 14, and further discloses wherein the record (Paragraph [0039], “retrievable data”) is stored in an encrypted format (see Paragraph [0040]), but does not disclose wherein the record is password protected from removal and/or editing.
However, Roberts teaches an electronic storage assembly (removable drive 120) storing one or more records (encrypted files 144) in a computer readable format (see Paragraph [0033]), wherein the record (144) is stored in an encrypted format (144 being encrypted through cryptographs algorithm 136) and password protected (Figure 1 and Paragraph [0033], encryption module 132 including key generator for generating random keys from a password provided by the user) from removal and/or editing (see Paragraphs [0037]-[0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the drive manager of the electronic storage device of Roberts to the electronic storage device of Rambosek, so as to require a password to retrieved encrypted files. Doing so would have protected a user’s files from illicit access (see Paragraph [0011] in Roberts).
Regarding claim 18, Rambosek discloses the method of claim 17, wherein the personal data (Paragraph [0040], “retrievable data”) is encrypted (see Paragraph [0040]), but does not explicitly state wherein the personal record is password-protected and further comprising entering the password prior to retrieving the personal record.
However, Roberts teaches wherein the personal record (encrypted files 144) is password-protected (Figure 1 and Paragraph [0033], encryption module 132 including key generator for generating random keys from a password provided by the user) and further comprising entering the password prior to retrieving the personal record (Paragraph [0038], password required before user can retrieve files 144) (see also Figure 1 and Paragraphs [0011]-[0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the method of requiring a password prior to retrieving a personal record on the electronic storage assembly as taught in Roberts. Doing so would have protected a user’s files stored on the electronic storage assembly from illicit access (see Paragraph [0011] in Roberts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ting (US Publication No. 2004/0233786), Giovannoni (US Publication No. 2009/0111286), Lakovic (US Publication No. 2010/0331145), Andren (US Patent No. 8088043), Martinez (US Publication No. 2014/0174958), Dibenedetto (US Patent No. 8801577), Armstrong (US Publication No. 2015/0116125), Roush (US Patent No. 9311686), and Mantrawadi (US Publication No. 2020/0289001) disclose similar storage bracelets to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841